Case: 16-16247     Date Filed: 07/21/2017    Page: 1 of 24


                                                        [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-16247
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:15-cv-20845-PCH



MARIBEL LARA,

                                                Plaintiff - Appellant,

versus

COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 21, 2017)
              Case: 16-16247     Date Filed: 07/21/2017   Page: 2 of 24


Before HULL, WILSON and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Maribel Lara appeals the district court’s order affirming the Commissioner

of Social Security’s decision denying her application for supplemental social

security income benefits. On appeal, Lara argues that the Commissioner

improperly denied her benefits because the Administrate Law Judge (“ALJ”) erred

by failing to assign weight to the opinions of several treating physicians found in

their notes; assigning less than controlling weight to the opinion of her treating

psychiatrist; finding her statements about the intensity, persistence, and limiting

effects of her symptoms not credible; and improperly evaluating the extent of her

limitations for purposes of determining whether her mental impairments satisfied a

listing and her residual functional capacity. After careful consideration, we affirm

the district court’s judgment in favor of the Commissioner.

                         I.     FACTUAL BACKGROUND

      In July 2011, Lara applied for benefits on the basis that she was unable to

work because of her bipolar disorder, high blood pressure, lupus, and arthritis.

Although Lara originally claimed that the onset date of her disability was

November 2010, she later amended the date to July 2011. Lara requested and

received a hearing before an ALJ.




                                          2
               Case: 16-16247       Date Filed: 07/21/2017      Page: 3 of 24


A.     The ALJ Hearing

       At the hearing, the ALJ heard testimony from Lara and also reviewed her

medical records.1 Lara testified that she last worked as a caregiver but was unable

to remember when she last worked or how long she had worked as a caregiver.

Lara told the ALJ that she was unable to work because she was very depressed.

She stated that because of her depression, she was unable to eat or bathe. She

described one instance when she stayed in her bed for 16 days, stating that she had

difficulty waking up and wanted only to take pills. Lara testified that her

psychiatrist prescribed medication, which did not work.

       Lara described her daily routine to the ALJ. She stated that she had

forgotten how to cook and was unable to clean. She testified that all she wanted to

do was sleep but was unable to answer how much time she slept each day. She

told the ALJ that she unable to watch television or drive. She stated that her only

hobby was spending time with her daughter.

       Lara was unable to answer many of the ALJ’s questions because she claimed

she could not remember. She could not remember whether she completed her




       1
          The ALJ also heard testimony from a vocational expert whose testimony is not relevant
to this appeal.

                                               3
                Case: 16-16247       Date Filed: 07/21/2017       Page: 4 of 24


disability forms herself, the name of her treating doctor,2 when she became a

United States citizen, or the amount of food stamps she received each month.

       In addition to Lara’s testimony, the ALJ also reviewed a report of a

statement Lara gave when she applied for benefits. At that time, Lara described

her problems as primarily physical in nature. She reported that she was able to

drive but recently had received multiple tickets for not paying attention to traffic

rules. She stated that she was able to attend church, read, and watch television, and

she reported having a few friends. She indicated that she cooked several times a

week but needed assistance and was able to do laundry or wash dishes if she

divided the tasks into stages. She also reported taking three hour naps due to

fatigue and having problems concentrating because of her physical pain.

       The ALJ also reviewed medical evidence regarding Lara’s mental and

physical impairments. The evidence about her mental condition included materials

from psychiatrist Dr. Berta Guerra, who treated Lara from June 2010 through

January 2013. Guerra diagnosed Lara with bipolar disorder not otherwise

specified, psychotic disorder not otherwise specified, cognitive disorder, and

generalized anxiety disorder. Guerra prescribed Lara medication and saw her once

a month for medication management appointments.



       2
         In contrast, when questioned by her attorney, Lara was able to identify her treating
psychiatrist.

                                                4
              Case: 16-16247     Date Filed: 07/21/2017   Page: 5 of 24


      Guerra’s notes from these appointments reflect that Lara regularly reported

feeling better and less depressed and denied having mood swings or psychotic

episodes. Lara reported experiencing mild mood swings at only three

appointments. She also frequently stated to Guerra that she was sleeping well or

that her insomnia was improving. She described hearing voices at one

appointment but otherwise denied experiencing hallucinations. Guerra’s notes do

reflect that at times Lara was forgetful.

      Guerra prepared two reports about Lara’s mental impairments. In a July

2011 Treating Source Mental Status Report, she opined that Lara was unable to

work because of her depression, anxiety, psychosis, and mood swings. She

described Lara’s recent memory and concentration as poor. She also reported that

Lara experienced auditory hallucinations daily.

      In a February 2013 Medical Assessment of Ability to Do Work-Related

Activities (Mental) form, Guerra opined about Lara’s abilities to perform work-

related activities on a daily basis in a regular work setting. Guerra found that Lara

had no ability to follow work rules, deal with the public, use judgment, deal with

work stress, functional independently, maintain attention or concentration, carry

out simple job instructions, behave in a stable manner, relate predictably in social

situations, or demonstrate reliability. Guerra explained that Lara had these

limitations because she suffered from severe mood swings, paranoid delusions, and


                                            5
                Case: 16-16247    Date Filed: 07/21/2017   Page: 6 of 24


anxiety, which left her unable to handle stress and caused her to decompensate

easily. She also noted Lara’s poor concentration and memory. She further

indicated that Lara lacked the ability to manage her own benefits.

         The record also included assessments of Lara’s residual functional capacity

from two consultative state agency examiners. After reviewing Lara’s records,

each examiner opined that Lara had limitations in her understanding and memory,

concentration and persistence, social interaction, and adaptation. But ultimately

each examiner concluded that Lara was no more than moderately limited in these

areas.

         Lara also submitted medical evidence regarding her physical condition,

including evidence showing that she suffered from leukopenia, meaning she had a

reduced number of white blood cells; gallstones; a fibroid tumor in her uterus; high

blood pressure; back pain; and headaches.

         The medical records showed that Lara suffered from chronic leukopenia. In

September 2010, a treating physician, after noting the diagnosis, ordered additional

testing including a bone marrow biopsy, which came back normal. In September

2011, Lara was treated by a hematologist who noted that she had a low level of

white blood cells but concluded that her condition was benign and no treatment

was needed.




                                           6
               Case: 16-16247    Date Filed: 07/21/2017   Page: 7 of 24


        The medical records also reflect that Lara suffered from gallstones. In

August 2011, she complained to her physician about abdominal pain and was

diagnosed a few months later with cholelithiasis, meaning she had gallstones.

Based on this diagnosis and her ongoing intolerance to fatty foods, Lara’s

physician recommended surgery to remove her gallbladder. It is unclear from the

record whether she had this surgery.

        Lara’s medical records also show that she had a fibroid tumor in her uterus

and ovarian cysts. The ultrasounds showed that the tumor increased in size over

time.

        Lara was diagnosed with hypertension and went to the emergency room

complaining of high blood pressure. Examinations performed by multiple

physicians and chest x-rays showed no other problems with her heart and lungs.

        Lara complained to her medical providers of back pain. X-rays of her spine

showed degenerative changes. Despite these degenerative changes, physical

examinations revealed Lara had no spinal tenderness, reduced flexibility, spinal

curvature, or joint abnormalities. These examinations showed that she could

tandem walk, walk on her heels and toes, and get in and out of a chair as well as on

and off an examination table without difficulty. Although her range of motion in

her back was limited, she had a full range of motion in her other joints.




                                           7
              Case: 16-16247    Date Filed: 07/21/2017   Page: 8 of 24


      The medical records also reveal that Lara reported experiencing daily

migraine headaches. In September 2011, after she went to the emergency room

complaining of headaches, a CT scan of her brain was normal.

B.    The ALJ’s Decision

      After the hearing, the ALJ issued a written decision concluding, after

applying the five-step sequential evaluation process, that Lara was not disabled.

At the first step, the ALJ concluded that Lara had not engaged in substantial

gainful activity since July 6, 2011, the amended application date.

      At the second step, the ALJ concluded that Lara had the severe impairments

of bipolar disorder not otherwise specified and generalized anxiety disorder. The

ALJ found that Lara’s physical impairments were not severe. Her gallstones and

fibroid tumor were not severe impairments because she was receiving no ongoing

treatment or medications for these conditions and claimed no functional limitations

resulting from these conditions. The ALJ also found that Lara’s reduced white

blood cell count was not a severe impairment because she alleged no functional

limitations based on her reduced white blood cell count and her medical providers

determined the condition needed no treatment. Although Lara claimed she had

been diagnosed with lupus, the ALJ found that she was receiving no ongoing

treatment for this diagnosis.




                                         8
              Case: 16-16247     Date Filed: 07/21/2017    Page: 9 of 24


      The ALJ also discussed why Lara’s other physical impairments were not

severe. Her high blood pressure was not severe because examinations of her heart

and lungs showed results within normal limits, her chest x-rays were

unremarkable, the record documented no ongoing treatment for the condition, and

she alleged no functional limitation based on this impairment. Although there was

degenerative change in her spine, the ALJ found that this impairment was not

severe because physical examinations reflected no spinal tenderness, reduced

flexibility, spinal curvature, or evidence of bone or joint abnormalities. And the

ALJ determined that Lara’s headaches were not severe because the CT scan of her

brain was normal.

      At step three of the sequential analysis, the ALJ found that Lara did not have

an impairment or combination of impairments that met or medically equaled the

severity of a listed impairment. Her mental impairments, considered singly and in

combination, did not meet or equal the criteria of Listing 12.04, covering mood

disorders, or Listing 12.06 covering anxiety disorder. The ALJ found the listings

were not satisfied because Lara had only mild restrictions in activities of daily

living; moderate difficulties in social functioning; moderate difficulties in

concentration, persistence, and pace; and no episodes of decompensation of

extended duration.




                                           9
             Case: 16-16247     Date Filed: 07/21/2017   Page: 10 of 24


      The ALJ then addressed Lara’s residual functional capacity, finding that she

was at a minimum able to perform medium work with certain limitations. The ALJ

explained that she should never climb ladders, ropes, or scaffolds; she should avoid

working at unprotected heights with moving mechanical parts; and she should

avoid operating motor vehicles. The ALJ determined that she was able mentally to

perform the basic demands of unskilled work but that she required only occasional

co-worker contact and supervision with a set routine and few changes in the work

day. The ALJ found that she was able to maintain regular attendance, be punctual

with customary tolerance, and perform activities within a schedule.

      In assessing Lara’s functional capacity, the ALJ found that although Lara’s

impairments could reasonably be expected to cause her alleged symptoms, her

statements concerning the intensity, persistence, and limiting effects were not

credible. The ALJ set forth several reasons for this credibility determination.

First, Lara’s description of her condition contradicted her psychiatrist’s treatment

notes. Second, she reported working through July 2011 when she applied for

disability, which indicated that her daily activities were greater than what she

generally reported. Third, she had made other inconsistent statements about her

work history, proficiency in English, and ability to keep up with doctors’

appointments. The ALJ also noted that at the hearing Lara repeatedly stated she




                                          10
              Case: 16-16247       Date Filed: 07/21/2017      Page: 11 of 24


could not remember the answers to the ALJ’s questions, but she gave articulate

answers to her attorney’s questions.

       After making this credibility determination, the ALJ concluded that the

opinions of Guerra, Lara’s treating psychiatrist, contained in the two reports were

entitled to less than controlling weight. The ALJ found Guerra’s opinions were

inconsistent with her notes and Lara’s previous statements about the activities of

daily living that she could perform. The ALJ also gave some weight to the

opinions of the state agency consulting psychologists even though they had not

treated or examined Lara because their opinions were consistent with the evidence

in the record.

       In light of Lara’s residual functional capacity, the ALJ concluded at step

four that she was unable to perform her past relevant work, which included jobs as

a caregiver or shampooer. But the ALJ concluded at step five that there were a

significant number of jobs in the national economy that Lara could perform,

including laundry laborer, industrial cleaner, housekeeper, maid, and garment

sorter. Accordingly, the ALJ found that Lara was not disabled.3




       3
        Lara requested that the Appeals Council review the ALJ’s decision, but the Appeals
Council denied her request for review. Lara raises no claim on appeal regarding the Appeals
Council’s denial of review.

                                              11
             Case: 16-16247     Date Filed: 07/21/2017    Page: 12 of 24


C.    District Court Proceedings

      Lara then filed an action in federal district court, asking the court to reverse

the Commissioner’s decision. Both Lara and the Commissioner filed cross

motions for summary judgment. The magistrate judge issued a report and

recommendation that the district court affirm the Commissioner’s decision, grant

the Commissioner’s summary judgment motion, and deny Lara’s summary

judgment motion. Lara objected. The district court overruled Lara’s objections,

adopted the magistrate judge’s recommendation, and affirmed the Commissioner’s

decision. This is Lara’s appeal.

                          II.      STANDARD OF REVIEW

      When, as here, an ALJ denies benefits and the Appeals Council denies

review, we review the ALJ’s decision as the Commissioner’s final decision. See

Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001). We review the

Commissioner’s decision to determine whether it is supported by substantial

evidence, but we review de novo the legal principles upon which the decision is

based. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). “Even if we

find that the evidence preponderates against the [] decision, we must affirm if the

decision is supported by substantial evidence.” Barnes v. Sullivan, 932 F.2d 1356,

1358 (11th Cir. 1991). Substantial evidence refers to “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Moore,


                                          12
             Case: 16-16247     Date Filed: 07/21/2017   Page: 13 of 24
405 F.3d at 1211. Our limited review precludes us from “deciding the facts anew,

making credibility determinations, or re-weighing the evidence.” Id.

                              III.   LEGAL ANALYSIS

      A disabled individual may be eligible for social security income benefits.

42 U.S.C. § 1382(a)(1)-(2). To determine whether a claimant is “disabled,” an

ALJ applies a sequential evaluation process to determine whether the claimant: (1)

is engaging in substantial gainful activity; (2) has a severe and medically

determinable impairment or combination of impairments; (3) has an impairment or

combination of impairments that satisfies the criteria of a “listing”; (4) can perform

her past relevant work in light of her residual functional capacity; and (5) can

adjust to other work in light of her residual functional capacity, age, education, and

work experience. 20 C.F.R. § 416.920(a)(4).

      On appeal, Lara challenges the ALJ’s application of the sequential

evaluation process and conclusion that she was not disabled. Lara argues that that

the ALJ erred in reviewing the opinions of her medical providers and her testimony

about her symptoms. More specifically, she argues that the ALJ erred by failing to

assign weight to the opinions of 10 treating physicians; failing to assign weight to

opinions contained in the notes of Guerra, her treating psychiatrist, and assigning

less than controlling weight to Guerra’s opinions in two reports; and finding Lara’s

testimony about the intensity, persistence, and limiting effects of her symptoms not


                                          13
             Case: 16-16247     Date Filed: 07/21/2017   Page: 14 of 24


credible. Lara also argues that the ALJ erred in performing the sequential analysis

by improperly assessing the severity of her mental impairments for purposes of

determining whether the mental impairments satisfied the criteria of a listing at

step three of the sequential evaluation and her residual functional capacity at steps

four and five of the sequential evaluation. We consider these arguments in turn.

A.    The ALJ’s Failure to Assign Weight to Medical Records from 10 of
      Lara’s Treating Providers Does Not Warrant Reversal.

      The ALJ failed to specify the weight she was assigning to medical records

from 10 of Lara’s providers. Lara argues that these medical records contained

opinions, the ALJ was required to assign weight to the opinions, and reversal is

required for the ALJ to consider these opinions. We disagree. First, some of the

records Lara identified do not contain opinions, meaning the ALJ was not required

to assign weight to them. Second, although other records contained opinions, any

error was harmless and does not warrant reversal.

      An ALJ must evaluate every medical opinion received and assign weight to

each opinion. 20 C.F.R. § 416.927(c); see Sharfarz v. Bowen, 825 F.2d 278, 279

(11th Cir. 1987). A medical opinion is a statement from an acceptable medical

source that “reflect[s] judgment about the nature and severity of [the claimant’s]

impairment(s), including [the claimant’s] symptoms, diagnosis and prognosis, what

[the claimant] can still do despite impairment(s), and [the claimant’s] physical or

mental restrictions.” 20 C.F.R. § 416.927(a)(1). A medical provider’s treatment
                                          14
             Case: 16-16247     Date Filed: 07/21/2017   Page: 15 of 24


notes may constitute medical opinions if the content reflects judgment about the

nature and severity of the claimant’s impairments. See Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1179 (11th Cir. 2011).

      Generally, a treating source’s opinion is given “substantial or considerable

weight unless good cause is shown to the contrary.” Lewis v. Callahan, 125 F.3d
1436, 1440 (11th Cir. 1997) (internal quotation marks omitted). If the ALJ gives

less than controlling weight to a treating source’s opinions, the ALJ must clearly

articulate the reasons for doing so. Good cause may exist when evidence does not

bolster the source’s opinions, the evidence supports a contrary finding, the opinion

is conclusory, or the opinion is inconsistent with the source’s own medical records.

Id. Unless a treating source’s opinion is given controlling weight, the ALJ must

consider the following when assigning weight to an opinion: (1) whether the

provider examined or treated the claimant; (2) the length, nature, and extent of the

provider’s relationship with the claimant or the frequency of examination; (3) the

amount of evidence and explanation supporting the provider’s opinion; (4) the

consistency of the opinion with the record as a whole; (5) the provider’s

specialization; and (6) other factors such as how familiar the provider is with other

evidence in the claimant’s case record. See 20 C.F.R. § 416.927(c).

      In order to show that the ALJ erred, Lara must show that the medical records

she identified contain opinions. But at least some of the records contain no


                                         15
             Case: 16-16247    Date Filed: 07/21/2017    Page: 16 of 24


judgments about the nature and severity of her impairments and thus do not contain

opinions. For example, one record is a single sheet of paper that shows Dr.

Adriana Hurtado referred Lara to a rheumatologist. Because this record lacks any

indication of Hurtado’s judgment about the “nature and severity” of Lara’s

impairments, we cannot say that it qualifies as a medical opinion. Id.

§ 416.927(a)(2). The ALJ did not err by failing to assign weight to it.

      To the extent that Lara has identified records from the providers that contain

medical opinions, the ALJ erred by failing to state what weight she assigned to

them. But any such error was harmless. See Schomas v. Colvin, 732 F.3d 702, 707

(7th Cir. 2013) (holding the ALJ’s error in failing to assign weight to a medical

provider’s opinion was harmless); Keyes-Zachary v. Astrue, 695 F.3d 1156, 1165

(10th Cir. 2012) (same); Bass v. McMahon, 499 F.3d 506, 510 (6th Cir. 2007)

(same). The ALJ’s decision reflects that she considered the treatment notes of

these medical sources, and her decision was consistent with the records. For

example, Lara asserts that the ALJ failed to assign weight to the records from Dr.

Tomas Braunschweig. But Braunschweig’s treatment notes show he determined

that although Lara had a low-blood cell count, her leukopenia was benign and

needed no treatment. Because the ALJ’s decision reflects that she considered these

records and her decision was consistent with the records, we conclude that any

error in failing to assign weight was harmless.


                                         16
             Case: 16-16247     Date Filed: 07/21/2017    Page: 17 of 24


B.    The ALJ Did Not Err in Weighing Guerra’s Opinions.

      Lara also raises two challenges to the ALJ’s review of the opinions of

Guerra, her treating psychiatrist. She argues that the ALJ erred by failing to assign

weight to the opinions Guerra offered in her treatment notes and by failing to

assign controlling weight to Guerra’s opinions set forth in the Treating Source

Mental Status Report and Mental Assessment of Ability to Do Work Related

Activities. We reject both challenges.

      First, Lara is correct that the ALJ failed to identify the weight given to

Guerra’s treatment notes. But as we explained above, the ALJ was required to

assign weight to treatment notes only if they qualified as opinions, meaning they

included judgments about the “nature and severity” of Lara’s impairments.

20 C.F.R. § 416.927(a). Lara has failed to show that any of Guerra’s treatment

notes set forth Guerra’s judgments about the nature and severity of Lara’s

impairments. Accordingly, we cannot say that the ALJ was required to assign

weight to the notes. But even if we assume that the treatment notes contained

medical opinions, any error in failing to assign weight to the notes was harmless.

The ALJ discussed Guerra’s notes at length in her opinion, and her decision was

consistent with the notes.

      Second, Lara argues that the ALJ erred in assigning little weight to Guerra’s

opinions set forth in the Treating Source Mental Status Report and Mental


                                          17
               Case: 16-16247       Date Filed: 07/21/2017      Page: 18 of 24


Assessment of Ability to Do Work Related Activities. But substantial evidence

supports the ALJ’s articulated reasons for assigning little weight to Guerra’s

opinions—that is, that the opinions were inconsistent with Guerra’s treatment notes

and other evidence in the record. For example, in one report, Guerra opined that

Lara suffered from daily auditory hallucinations. But her treatment notes reflect

that Lara repeatedly denied experiencing hallucinations and claimed to have

experienced auditory hallucinations at only one appointment. And although

Guerra opined that Lara was unable to work because of her severe mood swings,

her treatment notes reflect that Lara repeatedly denied experiencing mood swings.

On the few occasions that Lara reported mood swings, Guerra described them in

her notes as mild. Given these inconsistencies between Guerra’s opinions and her

treatment notes, we conclude substantial evidence supports the ALJ’s conclusion

that there was good cause for assigning Guerra’s opinions less than controlling

weight.4

C.     Substantial Evidence Supports the ALJ’s Credibility Determination.

       Lara also argues that the ALJ erred in finding her subjective complaints

about the intensity, persistence, and limiting effects of her symptoms not credible.


       4
         Because the ALJ had good cause for assigning less than controlling weigh to Guerra’s
opinions, we also reject Lara’s argument that the ALJ erred in assigning some weight to the
opinions of the state agency medical consultants about Lara’s residual mental functional
capacity. See 20 C.F.R. § 416.927(c) (recognizing that when a treating source opinion is not
given controlling weight, an ALJ must weigh each medical opinion “[r]egardless of its source”).

                                              18
             Case: 16-16247     Date Filed: 07/21/2017    Page: 19 of 24


Lara testified before the ALJ about her mental impairments, claiming that her

condition made her forgetful and that she was unable to leave her bed for weeks at

a time unable to do anything other than sleep. She also testified that medication

had not helped her psychiatric condition. Lara asserts that the ALJ erred in

rejecting her statements about the intensity, persistence, and limiting effects of her

symptoms, but we discern no error.

      When a claimant attempts to establish a disability through her own

testimony concerning her symptoms, we require “(1) evidence of an underlying

medical condition; and (2) either (a) objective medical evidence confirming the

severity of the alleged [symptom]; or (b) that the objectively determined medical

condition can reasonably be expected to give rise to the claimed [symptom].”

Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). If the record shows that

the claimant has a medically determinable impairment that could reasonably be

expected to produce her symptoms, the ALJ must evaluate the intensity and

persistence of the symptoms to determine how they limit the claimant’s capacity

for work. 20 C.F.R. § 416.929(c)(1). In assessing such symptoms and their

effects, the ALJ must consider: the objective medical evidence; the claimant’s

daily activities; the location, duration, frequency, and intensity of the claimant’s

symptoms; precipitating and aggravating factors; the type, dosage, effectiveness,

and side effects of medication taken to relieve the symptoms; treatment, other than


                                          19
               Case: 16-16247       Date Filed: 07/21/2017       Page: 20 of 24


medication, for the symptoms; any other measure used to relieve the symptoms;

and any other factors concerning functional limitations and restrictions due to the

symptoms. Id. § 416.929(c)(3).5 If the ALJ determines that the claimant’s

statements about her symptoms are not credible, the ALJ must “provide[] a

detailed factual basis for [the] credibility determination,” which must be supported

by substantial evidence. Moore, 405 F.3d at 1212.

       Here, substantial evidence supports the ALJ’s determination that Lara’s

statements about her symptoms were not credible because those statements were

inconsistent with the medical evidence in this case and because she had given

inconsistent statements throughout the record. First, there was substantial evidence

to support the ALJ’s conclusion that Lara’s statements were inconsistent with the

medical evidence in the case. Lara testified that her depression left her unable to

get out of bed for weeks at a time, medication had not helped, and all she wanted to

do was sleep. But Guerra’s notes tell a different story. These notes, covering more

than two years of appointments, show that Lara’s condition improved and that she

reported feeling less depressed and sleeping better. Nothing in Guerra’s notes

reflect that Lara’s depression left her unable to leave her bed for weeks at a time.
       5
         Lara argues that it was inappropriate for the ALJ to state that she was reviewing Lara’s
“credibility.” Lara relies on Social Security Rule 16-3p, in which the Commissioner eliminated
the use of the term “credibility” to clarify that the “subjective symptom evaluation is not an
examination of an individual’s character.” 81 Fed. Reg. 14166, 14166-67 (Mar. 16, 2016). But
SSR 16-3p became effective in March 2016—after the ALJ’s decision—and thus is inapplicable
here. See id. (implementing SSR 16-3p); 81 Fed. Reg. 15776 (Mar. 28, 2016) (amending
effective date to March 28, 2016).

                                               20
               Case: 16-16247       Date Filed: 07/21/2017      Page: 21 of 24


       The ALJ also concluded that Lara’s testimony that she had memory

problems was not credible because although Lara testified she was unable to keep

up with her doctor’s appointments, the record lacked evidence showing she was

excessively tardy or missed appointments. Lara argues that the record shows she

had memory problems because it reflected that she repeatedly cancelled or missed

appointments. But all but one of the missed appointments to which Lara points

occurred prior to the period when she claimed that she was disabled, when she was

still working. Given that Lara regularly received medical care during the time

period when she claims to have been disabled and only missed one appointment,

the record contradicts her testimony that she was unable to keep up with her

doctors’ appointments. We therefore conclude that substantial evidence supports

the ALJ’s conclusion that Lara’s statements about the intensity, persistence, and

limiting effects of her symptoms were not credible.6

D.     Substantial Evidence Supports the ALJ’s Conclusion that Lara’s
       Mental Impairments Did Not Meet or Equal a Listing.

       Lara argues that the ALJ erred in assessing her mental condition for

purposes of determining whether she suffered from a mental impairment under

Listing 12.04, which covers mood disorders, or Listing 12.06, which covers


       6
         Given the substantial evidence to support the ALJ’s determination that Lara was not
credible because her statements were inconsistent with her medical records and the record did
not support her claims about her memory, we need not address whether substantial evidence
supported the ALJ’s other reasons for finding her not credible.

                                               21
             Case: 16-16247     Date Filed: 07/21/2017    Page: 22 of 24


anxiety. An ALJ must use the special technique set forth in the regulations when

determining whether a claimant’s mental impairments are covered by a listing. See

20 C.F.R. § 416.920a(a), (d)(2), (e)(4), Under the special technique, an ALJ must

consider the degree of limitation a claimant experiences in activities of daily

living; social functioning; and concentration, persistence, or pace, as well as

whether the claimant had episodes of decompensation. Id. § 416.920a(c)(3). Here,

the ALJ found that Lara had mild limitations in her activities of daily living;

moderate limitations in social functioning; moderate limitations in concentration,

persistence, and pace; and no episodes of decompensation that were of extended

duration. Because Lara’s mental impairments did not cause at least two marked

limitations or one marked limitation and repeated episodes of decompensation, the

ALJ concluded that her impairments did not meet or medically equal either Listing

12.04 or Listing 12.06.

      Lara argues the ALJ erred in finding that she had only mild restrictions in

activities of daily living; moderate restrictions in social functioning; and moderate

limitations in concentration, persistence, and pace. But substantial evidence

supports the ALJ’s determinations. With respect to activities of daily living, Lara

reported when she applied for benefits that her problems were primarily physical

and that she could go shopping, read, and attend church. With respect to her social

functioning, she stated that she had a few friends. Regarding concentration,


                                          22
              Case: 16-16247       Date Filed: 07/21/2017      Page: 23 of 24


persistence, and pace, medical records show that Lara had been observed to be

alert and oriented to person, place, time and situation. In addition, she had

regularly reported no mood swings or psychotic symptoms. Given this evidence,

we cannot say that the ALJ erred in assessing her limitations or concluding that her

mental impairments did not meet or equal a listing.

E.     Substantial Evidence Supports the ALJ’s Residual Functional Capacity
       Assessment.

       Lara also argues that the ALJ erred in assessing her residual functional

capacity at steps four and five of the sequential evaluation process. Lara asserts

that the ALJ erred in assessing her residual functional capacity by failing to

consider the limitations that were the result of her gallstones, a uterine fibroid

tumor, low white blood cell counts, hypertension, and degenerative spine disease.

But Lara has offered no explanation to the ALJ or to this Court about why or how

these impairments created work-related limitations. And “the mere existence of

these impairments does not reveal the extent to which they limit her ability to work

or undermine the ALJ’s determination in that regard.” Moore, 405 F.3d at 1213

n.6. Accordingly, we cannot say that the ALJ erred in assessing Lara’s residual

functional capacity. 7



       7
         Lara also challenges the ALJ’s assessment of her mental impairments for purposes of
assessing her residual functional capacity. We reject her arguments for the reasons given in
Section III.D above.

                                              23
             Case: 16-16247   Date Filed: 07/21/2017   Page: 24 of 24


                              IV.    CONCLUSION

      For the reasons set forth above, we affirm the Commissioner’s decision to

deny benefits.

      AFFIRMED.




                                       24